Exhibit PAN AMERICAN SILVER REPORTS EXCEPTIONAL EXPLORATION RESULTS AT ITS LA COLORADA MINE Drilling of the NC2 Vein Returns Multi-Kilogram Silver Intercepts Vancouver, B.C. – January 07, 2010 – Pan American Silver Corp. (“Pan American”) (NASDAQ: PAAS; TSX: PAA) is pleased to provide an update on its continuing underground exploration drilling program at the La Colorada mine, located in the State of Zacatecas, Mexico. In 2009, exploration at La Colorada discovered a major vertical extension of the NC2 vein, which is a primary source of sulphide ore production at the mine.Diamond drilling has confirmed that the high grade NC2 vein which has a known strike length of 770 meters, continues at least 200 meters below the current mining areas. In addition, drilling also discovered the NC3 vein and several high grade mantos. The newly discovered extension of NC2 has an average true width of 4.5 meters with a minimum of 0.90 meters and a maximum of 12.75 meters.Silver grades average over 600 g/t with the highest grade intersect yielding more than 2,000 g/t Ag over 6.65 meters (Drill hole U-87-09).Although narrower, silver grades in the newly discovered mantos and the NC3 structure were even higher at 3,900 g/t Ag and 4,500 g/t Ag, respectively. Commenting on the results, Michael Steinmann, Executive Vice President of Geology and Exploration indicated: “These are exceptional results confirming that the sulphide mineralization continues at depth at La Colorada.These are some of the widest and highest grades veins encountered at the mine and the extension of this zone will substantially increase the mine’s sulphide resources.I am looking forward to exploring the structure even further down dip in 2010.” The 2009 program which consisted of over 8,900 meters of diamond drilling in 38 holes, tested 350 meters of the total strike length of NC2.Drill spacing varied between 15 to 50 meters with tighter spacing at the East and West extremities.Vein and manto intersects for all the drill holes are shown in the table below. 1500 – 625 HOWES TREET , VANCOUVER , BC CANADA V6C 2T6 TEL 604.684.1175 • FAX 604.684.0147 www.panamericansilver.com DRILL HOLE STRUCTURE TRUE WIDTH Ag (g/t) Au (g/t) Pb(%) Zn (%) U-04-09 NC2 2.38 68 0.000 0.92 2.34 U-06-09 NC2 2.45 806 0.700 3.45 7.56 U-07-09 NC2 7.28 683 0.200 5.54 9.39 U-10-09 NC2 3.02 210 0.000 1.06 1.72 U-11-09 NC2 4.46 428 0.230 1.79 5.46 U-13-09 NC2 2.45 389 0.070 1.18 2.99 U-14-09 NC2 5.83 1,393 0.570 3.01 10.60 U-16-09 NC2 8.44 765 0.729 11.86 9.50 U-18-09 NC2 3.89 1,548 0.555 4.50 14.34 U-41-09 NC2 3.67 533 0.852 5.71 8.73 U-47-09 NC2 5.32 466 0.356 4.51 9.02 U-51-09 NC2 2.30 294 0.112 1.01 2.16 U-55-09 NC2 5.39 157 0.142 1.95 4.64 U-57-09 NC2 4.09 303 0.537 3.68 6.69 U-62-09 NC2 7.33 384 1.800 6.92 10.68 U-67-09 NC2 3.05 61 0.126 0.39 0.80 U-70-09 NC2 7.39 1,265 0.510 6.76 13.55 U-73-09 NC2 2.46 173 0.421 0.48 0.92 U-74-09 NC2 5.51 254 0.165 5.74 8.44 U-79-09 NC2 1.30 570 1.600 1.99 5.73 U-87-09 NC2 6.65 2,021 1.528 6.99 9.21 U-89-09 NC2 3.64 382 0.617 3.92 11.76 U-92-09 NC2 0.90 755 0.180 1.61 4.32 U-97-09 NC2 2.54 1,864 0.546 2.51 7.20 U-99-09 NC2 1.93 304 0.096 0.53 1.76 U-101-09 NC2 4.63 1,793 0.614 3.69 10.59 U-103-09 NC2 4.51 125 0.169 0.64 4.94 U-104-09 NC2 4.31 1,091 0.270 1.01 1.11 U-105-09 NC2 4.23 524 0.180 2.75 6.02 U-106-09 NC2 2.27 671 0.365 2.29 3.75 U-109-09 NC2 12.75 284 0.288 0.77 1.86 U-111-09 NC2 7.34 478 0.534 3.32 6.24 DRILL HOLE STRUCTURE TRUE WIDTH Ag (g/t) Au (g/t) Pb(%) Zn (%) U-04-09 Manto 0.95 2,022 0.030 0.32 1.00 U-11-09 Manto 0.43 2,016 0.190 2.07 2.27 U-11-09 Manto 0.11 1,415 0.300 3.60 4.70 U-14-09 Manto 0.25 3,587 5.070 4.71 3.09 U-14-09 Manto 0.19 3,109 0.140 2.08 7.10 U-16-09 Manto 1.92 2,170 0.963 2.96 6.18 U-16-09 Manto 0.65 3,900 0.720 4.79 11.82 U-16-09 Manto 0.40 233 0.290 0.68 1.41 U-16-09 Manto 0.30 2,735 0.340 3.08 4.54 U-18-09 Manto 1.05 733 0.227 1.15 1.12 2 U-18-09 Manto 0.55 331 0.040 0.18 3.18 U-87-09 Manto 9.85 265 0.188 2.04 2.58 U-87-09 Manto 4.40 557 0.736 4.29 10.17 U-89-09 Manto 4.15 105 0.082 0.45 0.97 U-99-09 Manto 3.75 70 0.050 0.43 0.96 U-99-09 Manto 1.20 174 0.050 0.82 1.19 U-101-09 Manto 0.30 2,079 4.400 2.81 10.10 U-101-09 Manto 0.65 312 2.610 2.39 3.73 U-101-09 Manto 0.50 620 0.120 2.48 3.39 U-101-09 Manto 0.30 1,134 0.200 2.61 7.30 U-106-09 Manto 1.50 415 0.500 1.29 3.04 U-106-09 Manto 0.20 1,204 0.820 3.03 7.40 DRILL HOLE STRUCTURE TRUE WIDTH Ag (g/t) Au (g/t) Pb(%) Zn (%) U-12-09 NC3 4.35 755 0.256 1.90 2.58 U-13-09 NC3 1.09 980 1.099 1.17 2.45 U-14-09 NC3 1.48 4,562 4.516 5.49 13.34 U-45-09 NC3 0.57 2,781 6.310 1.36 1.01 U-49-09 NC3 2.66 141 0.160 0.68 1.07 U-54-09 NC3 0.50 137 0.320 0.78 1.57 U-56-09 NC3 0.40 473 0.320 1.15 2.09 U-58-09 NC3 3.14 12 0.090 0.15 0.07 Technical information contained in this news release has been prepared or reviewed by Michael Steinmann, P.Geo., EVP Geology & Exploration, who is the Company’s Qualified Person for the purposes of NI 43-101.All sample preparation and analyses are done on site, and the operation maintains chain of custody throughout the sampling, sample preparation, and analytical processes.The La Colorada lab is using fire assay for gold and silver on a ten gram charge with a gravimetric finish.Base metals are assayed using acid digestion and AA determination. The QA/QC program at La Colorada includes the submission of tertiary lab check assays on 2-5% of the samples and 1-2% of check samples.All of the drilling, sampling and QA/QC programs were conducted under the direct supervision of Pan American’s geology staff. About Pan American Silver Pan American Silver’s mission is to be the world’s largest and lowest cost primary silver mining company by increasing its low cost silver production and silver reserves.The Company has eight mining operations in Mexico, Peru, Argentina and Bolivia. Information Contact Kettina
